DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a method of mapping the position and shape of wood defects from an obtained image to generate blasting instructions for a cleaning station to automatically move a blasting nozzle to blast the mapped defects, classified in G06T 7/0004 and G01N 2021/8864.
II. Claims 18-23, drawn to a cleaning station for a wood flooring board that includes a wood board holder and computer-controlled mechanism to move a blasting nozzle relative to the board, classified in G05B 2219/45229 and B24C 1/04.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the cleaning station as claimed can be used to clean/blast the entire wood flooring board or otherwise clean the board regardless of the shape and location of the defects (e.g. the “blasting instructions” of the cleaning apparatus are broadly stated and not based on the mapped position and size of the defects from obtained digital images of the board as required by the process of Invention I.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification as demonstrated above;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter as reflected by the differing scope of Inventions I and II; and 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) such as search strategies for digital image processing for defect detection, mapping, and classification that are needed for Invention I but not for Invention II and search strategies for the cleaning station involve more detailed mechanical structures such as board holders, rollers, slidable mounts that are needed for Invention II but not for Invention 1.
During a telephone conversation with Alexandre Daoust on 25 April 2022 a provisional election was made without traverse to prosecute the invention of Group 1, claims 18-23.  Claims 18-23 were withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  
Upon conclusion of the search to Group I, the Examiner conducted another interview with Mr. Daoust in which proposed amendments were accepted.  See below Examiner’s Amendment and attached Interview Summary.  This Examiner’s Amendment also rejoins the Group II claims because the cleaning station apparatus of Group II’s independent claim 18 now recites details parallel to those found in independent claim 1 of Group I.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Alexandre Daoust on 09 May 2022. It is noted that two new claims have been added but that two claims have also been deleted bringing the claim count to 23 claims with 3 independent claims.  Since Applicant has already paid for 23 claims no excess claims fees are due.

The application has been amended as follows: 

1. (Currently Amended) A method of making a wood flooring board, the method comprising :
obtaining a digital image of a wood board having a defect, the digital image including a representation of the defect;
using a computer : 
mapping the position and shape of the representation of the defect;
generating blasting instructions based on the mapped position and shape;
positioning the wood board in a given position in a cleaning station, the cleaning station having a blasting nozzle and holding the wood board in its coordinate system;
the cleaning station automatically moving the blasting nozzle relative to the wood board and blasting the defect with blasting media based on the blasting instructions, including moving at least one of the blasting nozzle and the wood board relative to a frame of the cleaning station; 
wherein the computer further attributes a classification to the defect, and wherein the blasting instructions are further based on the defect classification.
2. (Cancelled)
3. (Original) The method of claim 1 wherein the digital image is obtained using a linear wood board scanner operating while moving the wood board along a production line.
4. (Original) The method of claim 1 wherein the digital image includes a representation of at least one complete face of the wood board.
5. (Original) The method of claim 4 wherein the virtual coordinate system of the wood board having an origin at a given corner of the complete face.
6. (Original) The method of claim 4 wherein the digital image includes a representation of at least both opposite faces of the wood board.
7. (Original) The method of claim 5 wherein the computer further matches corresponding representations of defects on both opposite faces and characterizes matched defects as holes.
8. (Original) The method of claim 1 wherein the positioning of the wood board in the given position includes supporting the wood board on a longitudinal conveyor with a side of the wood board abutting against longitudinal guide of the conveyor, and moving the wood board longitudinally using the conveyor. 
9. (Original) The method of claim 8 wherein the positioning of the wood board in the given position further includes detecting the position of an end of the wood board using a sensor. 
10. (Original) The method of claim 8 wherein the moving of the blasting nozzle relative to the wood board includes moving the wood board longitudinally using the longitudinal conveyor.
11. (Original) The method of claim 10 wherein the moving of the blasting nozzle relative to the wood board further includes moving the blasting nozzle along an orientation transversal to the longitudinal conveyor.
12. (Original) The method of claim 1 wherein the computer further generates an ID associated to the wood board, and stores the blasting instructions associated with the ID in a memory.
13. (Original) The method of claim 12 further comprising printing a code associated to the ID on the wood board, and wherein the cleaning station further reads the code on the wood board and retrieves the blasting instructions from the memory based on the associated ID. 
14. (Original) The method of claim 13 wherein the computer further determines a cutting solution, generates cutting instructions, and stores the cutting instructions in the memory in association with the ID. 
15. (Original) The method of claim 14 further comprising a cutting station reading the code on the wood board, retrieves the cutting instructions from the memory based on the associated ID, and cuts the board in accordance with the cutting instruction.
16. (Original) The method of claim 1 further comprising applying a filler to the defect subsequently to said blasting.  
17. (Original) The method of claim 16 further comprising brushing and sanding the board and the filler. 
18. (Currently Amended) A cleaning station for a wood flooring board having a defect, the cleaning station comprising: 
a wood board holder for holding the wood flooring board in a cleaning station,
a camera configured for obtaining a digital image of the wood flooring board including a representation of the defect;
a blasting nozzle,
a ; and
a computer having a processor and non-transitory memory with instructions stored thereon which, when executed by the processor, are operable to : 
map the position and shape of the representation of the defect;
attribute a classification to the defect;
control the mechanism based on the blasting instructions, based on the mapped position and shape, and based on the defect classification. 
19. (Original) The cleaning station of claim 18 wherein the wood board holder includes a longitudinal conveyor having a longitudinal guide receiving a side of the wood board in longitudinal sliding abutment thereagainst. 
20. (Original) The cleaning station of claim 19 further comprising a plurality of rollers pressing the wood board against the conveyor, the conveyor being operated by a mechanism which tracks the longitudinal displacement of the board, allowing to move the board longitudinally in the cleaning station coordinate system based on the blasting instructions.
21. (Original) The cleaning station of claim 20 wherein the blasting nozzle is slidably mounted on a transversally oriented rail, the blasting nozzle being slidable along the transversally oriented rail by a mechanism which tracks the transversal displacement of the blasting nozzle, allowing to move the blasting nozzle transversally in the cleaning station coordinate system based on the blasting instructions.
22. (Cancelled) 
23. (Original) The cleaning station of claim 18 further comprising a reader configured to read a code printed on the wood board, and further being configured for the computer to retrieve the blasting instructions based on an ID of the wood board associated to the code.
24. (New) The method of claim 1 wherein at least one of a path and a speed of the blasting instructions are based on the defect classification.
25. (New) A method of making a wood flooring board, the method comprising :
obtaining a digital image of a wood board having a defect, the digital image including a representation of the defect;
using a computer : 
mapping the position and shape of the representation of the defect;
attributing a classification to the defect;
positioning the wood board in a given position in a cleaning station, the cleaning station having a blasting nozzle and holding the wood board in its coordinate system; and
depending on the classification of the defect, either : 
i) removing the defect by cutting, or
ii) the cleaning station automatically moving the blasting nozzle relative to the wood board and blasting the defect with blasting media based on blasting instructions generated by the computer based on the mapped position and shape of the representation of the defect, including moving at least one of the blasting nozzle and the wood board relative to a frame of the cleaning station.


Allowable Subject Matter
Claims 1, 3-21 and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art discovered during the search is Smith (US 4614555 A);  Bamford (US 20140046471 A1) and Ren (T. R. Ren, N. M. Kwok, D. K. Liu and S. D. Huang, "Path planning for a robotic arm sand-blasting system," 2008 International Conference on Information and Automation, 2008, pp. 1067-1072, doi: 10.1109/ICINFA.2008.4608157).
Smith is a conventional technique for patching defects in veneer sheets used to form plywood.  The sheets are scanned to identify and locate defects and then a router removes the defect before a patcher fills the hole formed by the router.  See columns 3 and 4.
Bamford discloses a robotic scanning system and method for detecting defects in wood products such as plywood panels.  See abstract, [0002] and Figs. 1A-B and 7.  Defect location and defect type are detected in [0023] while [0044]-[0046] discloses robot 156 repairing the defects by filling or patching that includes cleaning the defect spot, filling a curable compound in the cleaned defect and then sanding the repaired wood panel surface.  An air nozzle is disclosed for cleaning but this air nozzle is not disclosed as encompassing a sand blaster and does not blast the defect with blasting media.
Ren teaches a robotic arm than is used to scan a steel bridge for corrosion and then plans a tool path for a sand blaster to remove the corrosion at identified blasting spots.
Nevertheless, none of the prior art of record discloses or fairly suggests that attributing a classification to the defect in the wood flooring board, and wherein the blasting instructions are further based on the defect classification as recited in amended independent claim 1 and in combination with the other limitations recited therein.  Although Bamford discloses detecting defect type, Bamford (like Smith) employs a router to remove the defect by cutting and does not disclose or suggest attributing a classification to the defect, and wherein the blasting instructions (for the recited blasting nozzle) are further based on the defect classification.  Moreover, Ren’s robotic sandblaster locates and removes corrosion defects from steel but has no concept or fair suggestion of using a sandblaster to clean defects from a wood flooring board based on the wood defect’s classification.
Likewise, the prior art of record does not disclose or fairly suggest attributing a classification to the defect and control the mechanism (configured to move the blasting nozzle relative to the wood board by moving either one, or both, of the wood board holder) based on the blasting instructions, based on the mapped position and shape, and based on the defect classification as further recited in amended independent claim 18.
Even further the prior art of record does not disclose or fairly suggest positioning the wood board in a given position in a cleaning station, the cleaning station having a blasting nozzle and holding the wood board in its coordinate system; and depending on the classification of the defect, either: i) removing the defect by cutting, or ii) the cleaning station automatically moving the blasting nozzle relative to the wood board and blasting the defect with blasting media based on blasting instructions generated by the computer based on the mapped position and shape of the representation of the defect, including moving at least one of the blasting nozzle and the wood board relative to a frame of the cleaning station as recited in independent claim 25.
Claims 3-17, 19-21, 23 and 24 are allowable at least due to their dependency upon claims 1 or 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/           Primary Examiner, Art Unit 2486